Title: John Thaxter to John Adams, 1 January 1781
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden, 1st. Jany. 1781
     
     I have the Honour to inclose You “Les fondemons de la Jurisprudence Naturelle” by Professor Pestel. It was originally wrote in Latin; but the french Translation is allowed even by the Professor himself to be well executed.
     If You prefer the Original, I will purchase and forward it to You.
     The Young Gentlemen have been very steadily employed since they have had an Instructor, and their Improvement is in proportion. The Master seems very desirous to advance them, and their Zeal is equal to his in the Business.
     
      I have the Honour to wish You a happy New Year, and to be with perfect Respect, Sir, your very humble Servant,
      J. Thaxter Junr.
     
    